Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31340 THE CATO CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-0484485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8100 Denmark Road, Charlotte, North Carolina 28273-5975 (Address of principal executive offices) (Zip Code) (704) 554-8510 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of September 7, 2011, there were 27,707,496 shares of ClassA common stock and 1,743,525 shares of ClassB common stock outstanding. THE CATO CORPORATION FORM 10-Q Quarter Ended July 30, 2011 Table of Contents Page No. PART I – FINANCIAL INFORMATION (UNAUDITED) Item 1. Financial Statements: Condensed Consolidated Statements of Income and Comprehensive Income 2 For the Three Months and Six Months Ended July 30, 2011 and July 31, 2010 Condensed Consolidated Balance Sheets 3 At July 30, 2011, July 31, 2010 and January 29, 2011 Condensed Consolidated Statements of Cash Flows 4 For the Six Months Ended July 30, 2011 and July 31, 2010 Notes to Condensed Consolidated Financial Statements 5 – 16 For the Three Months and Six Months Ended July 30, 2011 and July 31, 2010 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 – 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 - 32 1 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended Six Months Ended July 30, 2011 July 31, 2010 July 30, 2011 July 31, 2010 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Dollars in thousands, except per share data) REVENUES Retail sales $ $ 231,839 $ $ 490,879 Other income (principally finance charges, late fees and layaway charges) 2,862 5,785 Total revenues 234,701 496,664 COSTS AND EXPENSES, NET Cost of goods sold (exclusive of depreciation shown below) 141,404 291,264 Selling, general and administrative (exclusive of depreciation shown below) 62,340 130,421 Depreciation 5,277 10,547 Interest and other income (957) (1,849) Cost and expenses, net 208,064 430,383 Income before income taxes 26,637 66,281 Income tax expense 9,659 24,269 Net income $ $ 16,978 $ $ 42,012 Basic earnings per share $ $ 0.58 $ $ 1.42 Diluted earnings per share $ $ 0.58 $ $ 1.42 Dividends per share $ $ 0.185 $ $ 0.35 Comprehensive income: Net income $ $ 16,978 $ $ 42,012 Unrealized gain (loss) on available-for-sale securities, net of deferred income tax benefit 130 44 Comprehensive income $ $ 17,108 $ $ 42,056 See notes to consolidated financial statements. 2 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS July 30, 2011 July 31, 2010 January 29, 2011 (Unaudited) (Unaudited) (Unaudited) (Dollars in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ 68,336 $ 48,630 Short-term investments 165,755 181,395 Restricted cash and investments 2,547 4,826 Accounts receivable, net of allowance for doubtful accounts of $2,654 , $3,233 and $2,985 at July 30, 2011, July 31, 2010 and January 29, 2011 respectively 39,747 39,703 Merchandise inventories 105,157 144,028 Deferred income taxes 7,802 3,660 Prepaid expenses 5,352 3,199 Total Current Assets 394,696 425,441 Property and equipment – net 100,869 99,773 Other assets 7,499 7,545 Total Assets $ $ 503,064 $ 532,759 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ 79,276 $ 103,898 Accrued expenses 32,587 35,318 Accrued bonus and benefits 18,062 22,841 Accrued income taxes 22,493 11,861 Total Current Liabilities 152,418 173,918 Deferred income taxes 7,833 9,540 Other noncurrent liabilities (primarily deferred rent) 16,362 15,287 Commitments and contingencies: - - - Stockholders' Equity: Preferred stock, $100 par value per share, 100,000 shares authorized, none issued - - - Class A common stock, $.033 par value per share, 50,000,000 shares authorized; issued 27,741,091 shares, 27,736,131 shares and 27,758,123 shares at July 30, 2011, July 31, 2010 and January 29, 2011, respectively 925 925 Convertible Class B common stock, $.033 par value per share, 15,000,000 shares authorized; issued 1,743,525 shares at July 30, 2011, July 31, 2010 and January 29, 2011, respectively 58 58 58 Additional paid-in capital 66,584 68,537 Retained earnings 258,307 264,218 Accumulated other comprehensive income 577 276 Total Stockholders' Equity 326,451 334,014 Total Liabilities and Stockholders’ Equity $ $ 503,064 $ 532,759 See notes to consolidated financial statements. 3 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended July 30, 2011 July 31, 2010 (Unaudited) (Unaudited) (Dollars in thousands) Operating Activities: Net income $ $ 42,012 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 10,547 Provision for doubtful accounts 1,499 Share-based compensation 1,213 Excess tax benefits from share-based compensation (133) Loss on disposal of property and equipment 220 Changes in operating assets and liabilities which provided (used) cash: Accounts receivable (1,092) Merchandise inventories 24,492 Prepaid and other assets (2,145) Accrued income taxes 11,686 Accounts payable, accrued expenses and other liabilities (28,357) Net cash provided by operating activities 59,942 Investing Activities: Expenditures for property and equipment (8,866) Purchase of short-term investments (111,454) Sales of short-term investments 93,768 Change in restricted cash and investments 25 28 Net cash used in investing activities (26,524) Financing Activities: Dividends paid (10,304) Repurchase of common stock (5,840) Proceeds from employee stock purchase plan 218 Excess tax benefits from share-based compensation 89 133 Proceeds from stock options exercised 32 326 Net cash used in financing activities (15,467) Net increase in cash and cash equivalents 17,951 Cash and cash equivalents at beginning of period 50,385 Cash and cash equivalents at end of period $ $ 68,336 See notes to consolidated financial statements. 4 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 30, 2, 2010 NOTE 1 - GENERAL : The condensed consolidated financial statements have been prepared from the accounting records of The Cato Corporation and its wholly-owned subsidiaries (the “Company”), and all amounts shown as of and for the periods ended July 30, 2011 and July 31, 2010 are unaudited. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. All such adjustments are of a normal, recurring nature unless otherwise noted. The results of the interim period may not be indicative of the results expected for the entire year. The interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto, included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 29, 2011. Amounts as of January 29, 2011, have been derived from the audited balance sheet other than the retrospective application of the change in accounting principle. On August 25, 2011, the Board of Directors maintained the quarterly dividend at $.23 per share or an annualized rate of $0.92 per share. CHANGE IN ACCOUNTING PRINCIPLE: The Company elected to change its method of accounting for inventory to the weighted average cost method from the retail method effective January 30, 2011. In accordance with ASC 250 “Accounting Changes and Error Corrections”, all periods have been retrospectively adjusted to reflect the period-specific effects of the change to the weighted average cost method. The Company believes that the weighted average cost method better matches cost of sales with related sales, as well as having an inventory valuation that more closely reflects the acquisition cost of inventory by valuing inventory on a unit basis versus the product department level under the retail method. The cumulative adjustment as of January 31, 2010, was an increase in inventory of $11,700,000 and an increase in retained earnings of $7,300,000. Additionally, the Company has changed the classification for certain balance sheet items to conform to the 2011 presentation. This change in classification has reduced accounts payable and inventory by $1,600,000 as of January 29, 2011 and $500,000 as of July 31, 2010. In addition, the Company has changed the classification of certain prior year income statement items to conform to the 2011 presentation. The change has no effect on net income; however, it does reduce retail sales by $26,000 and cost of goods sold by $98,000 and increases selling, general and administrative expense by $72,000 for the three months ended July 31, 2010. The change also reduces retail sales by $746,000, cost of goods sold by $339,000 and selling, general and administrative expense by $407,000 for the six months ended July 31, 2010. 5 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 30, 2, 2010 As a result of this retrospective application of the change in accounting principle and the change in the classification of the Balance Sheet, the following items in the Company's Condensed Consolidated Balance Sheets have been adjusted as follows: January 29, 2011 (Unaudited) (Dollars in thousands) As Previously Reported Total Changes As Adjusted Merchandise inventories $ 132,020 $ 12,008 $ 144,028 Deferred income taxes 5,001 (1,341) 3,660 Total Current Assets 414,774 10,667 425,441 Total Assets 522,092 10,667 532,759 Accounts payable 105,526 (1,628) 103,898 Total Current Liabilities 175,546 (1,628) 173,918 Deferred income taxes 5,695 3,845 9,540 Retained earnings 255,768 8,450 264,218 Total Stockholders' Equity 325,564 8,450 334,014 Total Liabilities and Stockholders’ Equity $ 522,092 $ 10,667 $ 532,759 July 31, 2010 (Unaudited) (Dollars in thousands) As Previously Reported Total Changes As Adjusted Merchandise inventories $ 95,720 $ 9,437 $ 105,157 Deferred income taxes 7,748 54 7,802 Total Current Assets 385,205 9,491 394,696 Total Assets 493,573 9,491 503,064 Accounts payable 79,802 (526) 79,276 Total Current Liabilities 152,944 (526) 152,418 Deferred income taxes 4,087 3,746 7,833 Retained earnings 252,037 6,270 258,307 Total Stockholders' Equity 320,181 6,270 326,451 Total Liabilities and Stockholders’ Equity $ 493,573 $ 9,491 $ 503,064 6 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 30, 2, 2010 As a result of this retrospective application of the change in accounting principle and the change in the classification of the Income Statement, the following items in the Company's Condensed Consolidated Statements of Income and Condensed Consolidated Statement of Cash Flows have been adjusted as follows: Three Months Ended July 31, 2010 (Unaudited) (Dollars in thousands, except per share data) As Previously Reported Total Changes As Adjusted Retail Sales $ 231,865 $ (26) $ 231,839 Total Revenues 234,727 (26) 234,701 Cost of goods sold 143,039 (1,635) 141,404 Selling, general and administrative 62,268 72 62,340 Cost and expenses, net 209,627 (1,563) 208,064 Income before income taxes 25,100 1,537 26,637 Income tax expense 9,081 578 9,659 Net income $ 16,019 $ 959 $ 16,978 Basic earnings per share $ 0.54 $ 0.04 $ 0.58 Diluted earnings per share $ 0.54 $ 0.04 $ 0.58 Six Months Ended July 31, 2010 (Unaudited) (Dollars in thousands, except per share data) As Previously Reported Total Changes As Adjusted Retail Sales $ 491,625 $ (746) $ 490,879 Total Revenues 497,410 (746) 496,664 Cost of goods sold 289,893 1,371 291,264 Selling, general and administrative 130,828 (407) 130,421 Cost and expenses, net 429,419 964 430,383 Income before income taxes 67,991 (1,710) 66,281 Income tax expense 24,912 (643) 24,269 Net income $ 43,079 $ (1,067) $ 42,012 Basic earnings per share $ 1.46 $ (0.04) $ 1.42 Diluted earnings per share $ 1.46 $ (0.04) $ 1.42 Six Months Ended July 31, 2010 (Unaudited) (Dollars in thousands) As Previously Reported Total Changes As Adjusted Cash flow from operating activities: Net income $ 43,079 $ (1,067) $ 42,012 Merchandise inventories 22,908 1,584 24,492 Accounts payable, accrued expenses and other liabilities $ (27,840) $ (517) $ (28,357) 7 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 30, 2, 2010 NOTE 2 - EARNINGS PER SHARE: ASC 260 – Earnings Per Share requires dual presentation of basic and diluted Earnings Per Share (EPS) on the face of all income statements for all entities with complex capital structures. The Company has presented one basic EPS and one diluted EPS amount for all common shares in the accompanying Condensed Consolidated Statements of Income. While the Company’s certificate of incorporation provides the right for the Board of Directors to declare dividends on Class A shares without declaration of commensurate dividends on Class B shares, the Company has historically paid the same dividends to both Class A and Class B shareholders and the Board of Directors has resolved to continue this practice. Accordingly, the Company’s allocation of income for purposes of the EPS computation is the same for Class A and Class B shares and the EPS amounts reported herein are applicable to both Class A and Class B shares. Basic EPS is computed as net income less earnings allocated to non-vested equity awards divided by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur from common shares issuable through stock options and the Employee Stock Purchase Plan. Three Months Ended Six Months Ended July 30, 2011 July 31, 2010 July 30, 2011 July 31, 2010 (Dollars in thousands, except share data and per share data) Basic earnings per share: Net earnings $ 18,103 $ 16,978 $ 48,624 $ 42,012 Earnings allocated to non-vesting equity awards (292) (287) (811) (709) Net earnings available to common stockholders $ 17,811 $ 16,692 $ 47,813 $ 41,303 Basic weighted-average common shares outstanding 29,010,209 28,966,065 28,978,512 28,990,500 Basic earnings per share $ 0.61 $ 0.58 $ 1.65 $ 1.42 Diluted earnings per share: Net earnings $ 18,103 $ 16,978 $ 48,624 $ 42,012 Earnings allocated to non-vesting equity awards (292) (287) (810) (709) Net earnings available to common stockholders $ 17,811 $ 16,692 $ 47,814 $ 41,303 Basic weighted-average common shares outstanding 29,010,209 28,966,065 28,978,512 28,990,500 Dilutive effect of stock options 5,932 12,710 5,635 12,109 Diluted weighted-average common shares outstanding 29,016,141 28,978,775 28,984,147 29,002,609 Diluted earnings per share $ 0.61 $ 0.58 $ 1.65 $ 1.42 NOTE 3 - SUPPLEMENTAL CASH FLOW INFORMATION: Income tax payments, net of refunds received, for the six months ended July 30, 2011 and July 31, 2010 were $15,780,000 and $13,315,000, respectively. 8 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 30, 2, 2010 NOTE 4 – FINANCING ARRANGEMENTS: As of July 30, 2011, the Company had an unsecured revolving credit agreement of $35.0 million. The revolving credit agreement is committed until August 2013. The credit agreement contains various financial covenants and limitations, including the maintenance of specific financial ratios with which the Company was in compliance as of July 30, 2011.
